DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 03/21/2022.
Claims 13-16 and 18 are cancelled.
Claims 1-3, 17 and 20 are amended.
Claims 1-12, 17 and 19-25 are pending in this action. 

Claim Objections
Claim 3 is objected to because of the following informalities:  newly added phrase on the skin should read “on the user’s skin” for consistency in claim language.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katzenmaier (US 6,356,779 B1) in view of Sun (US 2005/0010192 A1) [all previously cited]. 
Re. claims 1-2 and 6-8, Katzenmaier teaches a biomedical electrode for electrically contacting a user's skin comprising: 
a carrier layer (figure 1, backing layer 11), a backing layer disposed on the carrier layer (figure 1, release liner 20; column 7, lines 7-14 – “Release liner 20 can be any construction suitable for protecting the conductive adhesive 18 during shipping and handling while still releasing easily from the conductive adhesive at the time of use”), an electrical lead positioned at least in part below the carrier layer (figure 1, wire/lead 22 below backing layer 11 [carrier]); a conductive member coupled to the electrical lead (figure 1, lead 22 connected to active conductor layer 14, 17; column 5, lines 18-21); a gel contact member electrically coupled to the conductive member for directly contacting the user's skin, said gel contact member being electrically conductive (figure 1, ionically conductive adhesive layer 18 to contact the skin is coupled to conductor layer 14,17). 
Katzenmaier does not explicitly teach the gel contact member includes a gel combined with an anti-microbial agent, where the gel contact member inhibits the growth of microbes, prevents the growth of microbes, or kills microbes under the gel contact member, wherein the gel is an acrylic hydrogel and the anti-microbial agent is a quaternary ammonium salt, and wherein agent is 0.2% BEC. 
Sun teaches a reusable biomedical electrode for electrically contacting a user's skin wherein the gel contact member includes a gel combined with an anti-microbial agent, the gel contact member inhibits the growth of microbes, prevents the growth of microbes, or kills microbes under the gel contact member and within the gel contact member to permit multiple uses of the electrode, the gel is an acrylic hydrogel and the anti-microbial agent is a quaternary ammonium salt, and wherein agent is 0.2% BEC; and wherein the gel contact member inhibits growth of microbes at least one of under and around the gel contact member and has one or more of bacteriostatic and bactericidal properties to prevent the gel contact member from being contaminated so that it may be used multiple times (figure 1, electrode 500 includes carrier layer 120 containing an acrylic adhesive hydrogel [paragraph 0069] for adhering to skin, the carrier layer 120 can also contain 0.01-0.2% of a cationic quaternary ammonium anti-microbial agent such as benzethonium chloride [BEC], paragraph 0155; paragraph 0074 – chlorine containing oxidizing agents [benzethonium chloride [BEC]] are “potent antimicrobial agent with bactericidal activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known anti-microbial agent as taught by Sun into the electrodes as taught by Katzenmaier as doing so would yield the predictable results of preventing microbial infections of the skin and enhancing tissue immunological activity (paragraph 0107).  

Re. claim 5, Katzenmaier further teaches wherein the electrical lead is a lead wire that extends through the carrier layer and has a connector at one end for attaching to an external device and is coupled to the conductive member at the other end for providing an electrical current to the conductive member (figure 1, lead/wire 22 connects through to a biomedical instrumentation of choice 24, well known in the art to provide current to electrodes).  

Re. claim 9, Katzenmaier further teaches wherein the carrier layer is a cloth, foam, or vinyl layer, or a combination thereof (column 4, lines 55-62, backings 11-12 can include material such as a commercial brand foam Voltek, Inc.); and further comprising a removable backing layer coupled to the gel contact member (figure 1, removable release liner 20 coupled to adhesive layer 18); and the conductive member is made at least in part of a conductive material (figure 1, lead 22 connected to active conductor layer 14, 17; column 5, lines 6-14, conductive layer 14 material includes silver metal and allows).  

Re. claim 10, Sun further teaches wherein the conductive member is a carbon-filled polymeric film (paragraph 0075 – conductive electrode is made of or coated on the surface with conductive carbon, carbon-embedded polymers, and/or conductive carbon polymer foam or sponge; paragraph 0158 – conductive electrode arrangement 140/240 is created by weaving a silver-coated and zinc-coated polymer fabrics and printing over the silver/zinc with an electrically conductive ink such as carbon ink).  

Re. claim 12, Sun further teaches wherein the anti-microbial agent has one or more of bacteriostatic or bactericidal properties (paragraph 0074 – chlorine containing oxidizing agents [benzethonium chloride [BEC]] are a “potent antimicrobial agent with bactericidal activity”).

Re. claim 17, Katzenmaier further teaches wherein the gel contact member has adhesive properties that permit the gel contact member to attach to a user's skin, be retained on a user's skin, and be removable from a user's skin, and be reusable (figure 1, ionically conductive adhesive layer 18 to contact the skin is coupled to conductor layer 14,17).

Claims 3-4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katzenmaier (US 6,356,779 B1) in view of Sun (US 2005/0010192 A1) as applied to claims 1-2, 5-10 and 12 and 17 above, and further in view of Flick (US 2005/0244484 A1) [all previously cited].
Re. claims 3-4, the combined invention of Katzenmaier in view of Sun teaches all of the elements of the claimed invention as stated above, but does not teach the gel contact member provides a zone of inhibition of at least 0.5 mm. 
Flick teaches a biomedical electrode for electrically contacting a user's skin wherein the gel contact member provides a zone of inhibition around the electrode on a user’s skin having a size that is greater than the size of the electrode, with the zone of inhibition on the skin being a zone where microbes are killed, where growth of microbes is inhibited, where growth of microbes is prevented, or a combination thereof, and wherein the zone of inhibition is at least about 0.5 mm (paragraph 0083 – laminate structure 10-30 for wound dressing is “appropriate for use in maintaining an antimicrobial environment”, where figures 9-12 display experimental data pertaining to microbial inhibition zone ranging from 7-12 mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of the combined invention to try known technique of increasing the zone of inhibition as taught by Flick in order to more efficiently prevent microbial infections from microbes. 

Re. claim 19, the combined invention of Katzenmaier in view of Sun teaches the claimed invention except the affected microbes E. cloacae ATCC BAA-2468 (CRE), S. aureus ATCC 33592 (MRSA), 4E. coli ATCC BAA-196 (ESBL), E. faecalis ATCC 51575 (VRE), P. aeruginosa ATCC BAA-2114 (Multi-Drug Resistant), and A. baumannii ATCC BAA-1605 (Multi-Drug Resistant) and microbes affected in a zone of inhibition S. aureus ATCC 33592 (MRSA), E. coli ATCC BAA-196 (ESBL), E.faecalis ATCC 51575 (VRE), P. aeruginosa ATCC BAA-2114 (Multi-Drug Resistant), and A. baumannii ATCC BAA-1605 (Multi-Drug Resistant), but Flick discloses in Table 4 – S. aureus, P. aeruginosa and E. coli are targeted in anti-microbial effectiveness test; figures 9-18; paragraph 0107 – E. faecalis), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the known microbes as taught by Flick into the system of Katzenmaier/Sun in order to promote healing and pain relief of the body of a living organism having a pathologic condition (abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katzenmaier (US 6,356,779 B1) in view of Sun (US 2005/0010192 A1) as applied to claims 1-2, 5-10 and 12 and 17 above, and further in view of Carson (US 2003/0163185 A1).
Re. claim 11, the combined invention of Katzenmaier in view of Sun teaches all of the elements of the claimed invention as stated above, but does not explicitly teach the gel contact member has adhesive properties for coupling to a user's skin in the range of about 185 grams/in to about 240 grams/in.
Carson teaches a biomedical electrode for electrically contacting a user's skin wherein the gel contact member has adhesive properties for coupling to a user's skin in the range of about 185 grams/in to about 240 grams/in (paragraph 0020 – adhesive electrodes have a peel value of at least 10 g/in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to try various adhesive strengths of as taught by Carson in order to properly adhere to skin and allow proper electrode function. 

Response to Arguments
Applicant’s arguments, filed 09/21/2021, with respect to the objection to the abstract and 112 rejection have been fully considered and are persuasive.  The objection and 112 rejection has been withdrawn. Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the combination of Katzenmaier (US 6,356,779 B1) in view of Sun (US 2005/0010192 A1) does not disclose a reusable biomedical electrode, it is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Katzenmaier reasonably discloses the biomedical electrode as described above, with exception of the gel contact member mixed with an anti-microbial agent, to which Sun discloses as described above, and by which the combined invention could be reusable due to the anti-microbial properties of Sun.

Allowable Subject Matter
Claims 20-25 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the method of method of killing, inhibiting growth, or preventing growth of microbes with zones of inhibitions ranging from 0.35-5.65 for S. aureus ATCC 33592, E. coli ATCC BAA-196, E. faecalis ATCC 51575, P. aeruginosa ATCC BAA-2114, and A. baumannii ATCC BAA-1605. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are disclosed as biomedical patch electrodes:
Engel (US Patent 4,539,996).
Cohen (US 2004/0249432 A1).
[NEW] Canada (US 2006/0127462 A1) discloses wound care dressings with anti-microbial inhibition zones for S. aureus ATCC 33592, E. coli ATCC BAA-196, E. faecalis ATCC 51575, P. aeruginosa ATCC BAA-2114, and A. baumannii ATCC BAA-1605.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792